Citation Nr: 9925213	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.   96-48 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant had active service in March 1971 to March 1973.  
He served in the Republic of Vietnam from September 1971 to 
August 1972.  His decorations include the Combat Infantryman 
Badge, Army Commendation Medal and Air Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision in which the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for PTSD.

The appellant testified before the undersigned Member of the 
Board in June 1999.  Later that month, he submitted 
additional medical evidence to the Board along with a waiver 
of consideration of this evidence by the RO.

The attention of the RO is directed to additional claims that 
can be found in statements from the appellant received in 
July 1997.


FINDING OF FACT

The medical evidence does not show that the appellant has 
PTSD.


CONCLUSION OF LAW

A claim for service-connection for PTSD is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v.  Derwinski, 1 Vet. App. 78 (1990).  The evidentiary 
assertions by the veteran are to be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  
The veteran as a layperson is not competent to provide such 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Court has also stated that among other 
requirements there must be medical evidence showing a 
disability and a nexus between the alleged disability and in-
service pathology for that particular claim is required to 
form a well-grounded claim for service connection.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  In addition, service-
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991); 
38 C.F.R. § 3.303(d) (1998).

Service connection for PTSD may be granted where there is a 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807 (June 18, 1999) to be codified 
at 38 C.F.R. § 3.304(f)).



Service medical records are negative for PTSD.  Post service 
VA medical records dated in the 1970's reflect diagnoses 
including schizoid personality and sychophysiologic disease.

A May 1996 VA psychiatric examination report indicates that 
psychological tests were considered invalid.  The examiner 
indicated that the objective testing appeared somewhat 
inconsistent with someone with bona fide PTSD.  The Axis I 
diagnosis was deferred.

A report of March 1998 VA psychiatric examination was based 
on review of the C-file, clinical interview and psychological 
evaluation.  The examiner concluded that the appellant did 
not meet the full criteria for the diagnosis of PTSD.  The 
Axis I diagnosis was depressive disorder not otherwise 
specified.

In his hearing testimony in June 1999, the appellant reported 
post- service psychiatric treatment at the Houston VAMC in 
1999; at the VA OPT in Lufkin Texas in about 1997; at Charter 
Forest in Shreveport, Louisiana in 1998; and at the 
Shreveport VAMC.  With respect to the treatment at the 
Houston VAMC, he testified that he was participating in the 
PTSD program there; that this was an outpatient program; that 
his first outpatient visit there was in February 1999; and 
that he had had 2 or 3 meetings since that time.

Records submitted by the appellant later in June 1999 
included records from the VAMC in Houston.  A February 1999 
VA psychiatric outpatient note reflects that the Axis I 
diagnosis was rule out PTSD.  He was referred "to TRP" for 
screening for possible PTSD.  A report of TRP psychiatric 
screening in March 1999 was submitted, as was a report of 
psychiatric evaluation in May 1999.  The Axis I diagnosis was 
anxiety with PTSD symptoms.

Additional records submitted by the appellant in June 1999 
included an outpatient evaluation from the Lufkin VA OPT in 
November 1997 reflecting diagnoses of depression and possible 
PTSD; a service treatment plan from the Lufkin VA OPT in 
December 1997 reflecting a diagnosis of dysthymic disorder; a 
report of psychiatric evaluation from Charter House 
Behavioral Health System in May 1998 reflecting diagnoses 
major depression, dysthymic disorder, rule out paranoid 
schizophrenia and rule out paranoid delusional disorder; a 
statement from the VAMC in Shreveport in 1987 reflecting a 
diagnosis of schizoid personality disorder; and VA treatment 
records dated in the 1970'S and 1980 reflecting various 
psychiatric diagnoses other than PTSD

The appellant contends through written correspondence and 
testimony that he has PTSD.  This evidence alone cannot meet 
the burden imposed by 38 U.S.C.A. § 5107(a) with respect to 
the existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  His lay assertions will not support a 
finding on medical questions requiring special expertise or 
knowledge, such as questions of diagnosis or causation of a 
disease.  Id. at 494-95.

The appellant also claims treatment for PTSD, most recently 
at the VAMC in Houston.  However, records from the Houston 
VAMC dated in 1999 simply show that while he has PTSD 
symptoms, he does not carry a diagnosis of PTSD.  According 
to 38 C.F.R. § 3.304(f), a diagnosis of PTSD in conformity 
with DSM- IV is required for service connection.  
Furthermore, none of the other medical records submitted in 
support of his claim reflect the diagnosis of PTSD required 
for service connection.  Finally, the PTSD diagnosis was not 
confirmed on VA psychiatric examination.  In summary, the 
medical evidence does not reflect that he has PTSD.  The 
claim is, therefore, denied as not well grounded.

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded.  The Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).  See also 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).


ORDER

Entitlement to service-connection for posttraumatic stress 
disorder is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

